DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
This Office action is responsive to an amendment filed February 8, 2021. Claims 1-6, 11, 13-19 & 21 are pending. Claims 1, 11 & 14 have been amended. Claims 7-10, 12 & 20 have been canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ribs disposed on inner side walls of the biopsy device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14 & 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, at lines 9-10, the limitations “wherein the tab is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device” render the claim indefinite; for example, granted that claim 11 is a method claim, it is unclear whether or not the claimed tab is ever fitted within opening so as to engage between ribs disposed on inner side walls of the biopsy device in the method steps; for example, it is unclear whether or not the claimed biopsy device in the method claim does indeed include an opening and ribs disposed on inner side walls of thereof such that tab is used as claimed. In other words, the claim may simply be claiming a tab that is capable of being used or configured as claimed while the instant method merely uses a different type of biopsy device, therefore not requiring the use of the tab as configured. For purposes of examination, the Office is construing the limitations to include a tab that is configured as claimed but not necessarily being used as configured.
In regards to claim 14, at lines 11-12, the limitations “wherein the tab is keyed to interlock within a mating section of the biopsy device” render the claim indefinite; for example, granted that claim 14 is a method claim, it is unclear whether or not the claimed tab is ever interlocked within a mating section of the biopsy device; for example, it is unclear whether or not the claimed biopsy device in the method claim does indeed include a mating section such that tab is used as claimed. In other words, the claim may simply be claiming a tab that is capable of being used or configured as claimed while the instant method merely uses a different type of biopsy device, therefore not requiring the use of the tab as configured. For purposes of examination, the Office is construing the limitations to include a tab that is configured as claimed but not necessarily being used as configured.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (US 6,085,749) in view of Kappel et al. (US 2012/0172850).
In regards to claim 1, Wardle discloses a system for positioning a biopsy device 26, comprising:
a base section 12;
a stanchion 16 having a first end connected to the base section 12 and a second end distal from the base section 12; and
a holder section 44 disposed on or attached to the second end of the stanchion 16, the holder section 44 constructed and arranged for accepting a biopsy device 26 and holding the biopsy device 26 in a desired orientation,
wherein the stanchion 16 is flexible for positioning and supporting the holder section 44 in a desired position; 
wherein the holder section 44 comprises: 

    PNG
    media_image1.png
    315
    201
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    408
    193
    media_image2.png
    Greyscale

a first end;
a center section comprising an upward facing portion formed to accept insertion of the biopsy device 26; and 
a second end (see at least abstract; figs. 1-2 & 9-10; col. 3, lines 50-62; col. 4, lines 20-24 & 33-37; col. 5, lines 4-17 & 35-67; col. 6, lines 1-16).
Wardle discloses a system for positioning a biopsy device, as described above, that fails to explicitly teach a system comprising a free standing base section; wherein the holder section comprises a tab wherein the tab is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device.
However, Kappel et al. teaches that it is known to provide a system comprising 
a free standing base section; 
a stanchion (66a, 66b) having a first end connected to the base section and a second end distal from the base section; 
a holder section 62 disposed on or attached to the second end of the stanchion (66a, 66b) of the stanchion (66a, 66b),
wherein the holder section 62 comprises: 
a first end; 
a center section comprising an upward facing concave portion configured to accept insertion of the medical device 5; and
a second end;

    PNG
    media_image3.png
    397
    418
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    402
    306
    media_image4.png
    Greyscale

the holder section 62 comprising a tab wherein the tab is keyed to fit within an opening (i.e. groove) of the medical device 5 (see at least abstract, figs. 1A, 2, 3A-C, 5A-B & 6-7, par 0033-0036, 0043 & 0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle comprising a free standing base section as taught by Kappel et al., wherein the second end of the holder section of Wardle comprises a tab as taught by Kappel et al., wherein the tab as taught by Kappel et al., is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device since such a modification would amount to applying a known technique (i.e. the tab/groove technique as taught by Kappel et al.) to a known device (i.e. the biopsy device positioning apparatus of Wardle used with a biopsy device having an opening and ribs disposed on inner side walls of thereof in lieu of and/or as well as a groove) ready for improvement to achieve a predictable result such as including a stand or legs that are adapted to support the stanchion on a floor, and providing a locking mechanism that may prevent the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) 
In regards to claim 2, Wardle discloses a system according to claim 1 wherein the stanchion 16 comprises a plurality of interconnected linkage units (36, 38) extending linearly from the base section 12 to the holder section 44 (see at least figs. 1-2; col. 4, lines 38-55).
In regards to claim 6, Wardle discloses a system according to claim 1 wherein the stanchion 16 is an elongated column-like structure (see at least figs. 1-2).
In regards to claim 15, Wardle discloses a system wherein the stanchion 16 is connected to the base section 12 at a central location of the base section 12 (see at least fig. 3).
In regards to claim 16, Wardle discloses a system, as described above, that fails to explicitly teach a system wherein the holder section is constructed and arranged for holding the biopsy device without gripping. However, Kappel et al. teach that it is known to provide a system wherein the holder section 62 is constructed and arranged for holding the medical device 5 without gripping (see at least figs. 1A & 2; par 0035-0036 & 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle wherein the holder section is constructed and arranged, as taught by Kappel et al., for holding the biopsy device, as taught by Wardle, without gripping as taught by Kappel et al. since such a modification would amount to applying a known technique (i.e. as taught by Kappel et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as preventing the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Wardle discloses a system, as described above, that fails to explicitly teach a system wherein the holder section comprises a surface treatment configured to enhance friction between the holder section and the biopsy device. However, Kappel et al. teach that it is known to provide a system wherein the holder section 62 comprises a surface treatment configured to enhance friction between the holder section 62 and the medical device 5 (see at least figs. 1-2 and par 0035-0036 & 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle wherein the holder section comprises a surface treatment configured to enhance friction between the holder section, as taught by Kappel et al., and the biopsy device as taught by Wardle since such a modification would amount to applying a known technique (i.e. as taught by Kappel et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as preventing the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 3 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (‘749) in view of Kappel et al. (‘850) further in view of Yee et al. (US 2011/0028797).
In regards to claim 3, Wardle as modified by Kappel et al. disclose a system, as described above, that fails to explicitly teach a system wherein the stanchion comprises a plurality of interconnected ball and socket members extending linearly from the base section to the holder section. However, Yee et al. teach that it is known to provide a system wherein the stanchion 24 comprises a plurality of interconnected ball and socket members 38 extending linearly from the base section 22 to the holder section 26 (see at least figs. 1-5; par 0055 & 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle as modified by Kappel et al. wherein the stanchion comprises a plurality of interconnected ball and socket members extending linearly from the base section to the holder section as taught by Yee et al. since such a modification would amount to a simple substitution of one known element (i.e. the stanchion of Wardle/Kappel et al.) for another (i.e. the stanchion of Yee et al.) to obtain predictable results such as providing an articulated arm having a plurality of degrees of freedom of movement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 21, Wardle as modified by Kappel et al. disclose a system, as described above, that fails to explicitly teach a system wherein the holder section comprises a ball socket members for connection to the stanchion. However, Yee et al. teach that it is known to provide a system wherein the section comprises a ball socket members for connection to the stanchion (see at least figs. 1-5; par 0055 & 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle as modified by Kappel et al. wherein the holder section of Wardle comprises a ball socket members for connection to the stanchion as taught by Yee et al. since such a modification would amount to a simple substitution of one known element (i.e. the stanchion of Wardle/Kappel et al.) for another (i.e. the stanchion of Yee et al.) to obtain predictable results such as providing an articulated arm having a plurality of degrees of freedom of movement--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (‘749) in view of Kappel et al. (‘850) further in view of Volcani (US 5,033,528).
Wardle as modified by Kappel et al. discloses a system, as described above, that fails to explicitly teach a system wherein the base section comprises a disk-shaped plate.
However, Volcani teaches that it is known to provide a system wherein the base section 72 comprises a disk-shaped plate (see at least fig. 6; col. 3, lines 19-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle as modified by Kappel et al. wherein the base section comprises a disk-shaped plate as taught by Volcani since such a modification would amount to a simple substitution of one known element (i.e. the base of Wardle/Kappel et al.) for another (i.e. the base of Volcani) to obtain predictable results such as allowing the robot to be disposed on a floor--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (‘749) in view of Kappel et al. (‘850) further in view of McGhie (US 2012/0265098).
Wardle as modified by Kappel et al. disclose a system, as described above, that fails to explicitly teach a system further comprising an adhesive or tape on a bottom of the base section for securement to a support surface.
However, McGhie teaches that it is known to provide a system further comprising an adhesive or tape on a bottom of the base section 12 for securement to a support surface (see at least figs. 1-3; par 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Wardle as modified by Kappel et al. further comprising an adhesive or tape on a bottom of the base section for securement to a support surface as taught by McGhie since such a modification would amount to applying a known technique (i.e. as taught by McGhie) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as preventing the stand from sliding or moving during use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 11, 13-14 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardle (US 6,085,749) in view of Kappel et al. (US 2012/0172850) further in view of Miller et al. (US 2009/0088666).
In regards to claim 11, Wardle discloses a method of positioning a biopsy device 26 during a medical procedure on a patient, comprising the steps of: 
positioning a support device 16 proximate the patient; 
securing the biopsy device 26 via a holder section 44 of the support device 16; 
wherein the holder section 44 comprises: 
a first end; 
a center section comprising an upward facing concave portion formed to accept insertion of the biopsy device 26; and 
a second end;
setting an initial position of the biopsy device 26 at a first desired position/orientation proximate a target site in/on the patient;
 adjusting the position of the biopsy device 26 by flexing or bending a flexible section of the support device 16 for setting needle position of the biopsy device 26 ready for actuation (see at least abstract; figs. 1-2 & 9-10; col. 3, lines 50-62; col. 4, lines 20-24 & 33-37; col. 5, lines 4-17 & 35-67; col. 6, lines 1-16). 
Wardle discloses a method, as described above, that fails to explicitly teach a method comprising positioning a free standing support device proximate the patient; the second end comprising a tab wherein the tab is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device.
However, Kappel et al. teach that it is known to provide a method of positioning a medical device 5 during a medical procedure on a patient, comprising the steps of: positioning a free standing support device proximate the patient (see at least par 0034); and securing the medical device 5 via a holder section 62 of the support device 66; the holder section 62 comprising a tab wherein the tab is keyed to fit within an opening (i.e. groove) of the medical device 5 (see at least abstract, figs. 1A, 2, 3A-C, 5A-B & 6-7, par 0033-0036, 0043 & 0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Wardle comprising positioning a free standing support device proximate the patient as taught by Kappel et al., the second end of the holder section of Wardle comprising a tab as taught by Kappel et al., wherein the tab is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device since such a modification would amount to applying a known technique (i.e. the tab/groove technique as taught by Kappel et al.) to a known device (i.e. the biopsy device positioning apparatus of Wardle used with a biopsy device having an opening and ribs disposed on inner side walls of thereof as well as a groove as taught by Kappel et al.) ready for improvement to achieve a predictable result such as including a stand or legs that are adapted to support the stanchion on a floor, and providing a locking mechanism that may prevent the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Wardle as modified by Kappel et al. discloses a method, as described above, that fails to explicitly teach a method comprising determining a needle position of the biopsy device via a detection method to verify proper needle position.
However, Miller et al. teach that it is known to provide a method comprising determining a needle position of the biopsy device 100 via a detection method to verify proper needle position (see at least par 0056-0058, 0076, 0135 & 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention filed to provide the method of Wardle as modified by Kappel et al. comprising determining a needle position of the biopsy device via a detection method to verify proper needle position as taught by Miller et al. since such a modification would amount to applying a known technique (i.e. as taught by Miller et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as confirming the location of the biopsy device relative to the target site (see at least par 0134-0135 of Miller et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Wardle disclose a method wherein the flexible section comprises a flexible central stanchion 16 composed of a plurality of interconnected linkages (36, 38), wherein adjusting position of the biopsy device 26 comprises bending the flexible central stanchion 16 (see at least figs. 1-2). 
In regards to claim 14, Wardle disclose a method of obtaining a tissue sample using a biopsy device 26 comprising: 
positioning a support device 16 proximate the patient, the support device 16 configured with a flexible section that may be flexed thereby allowing the practitioner to manipulate the support 16 for re-positioning the biopsy device 26; 
securing the biopsy device 26 via a holder section 44 of the support device 16; 
wherein the holder section 44 comprises: 
a first end; 
a center section comprising an upward facing concave portion formed to accept insertion of the biopsy device 26; and 
a second end;
setting an initial position of the biopsy device 26 at a first desired position/orientation proximate a target site in/on the patient; 
adjusting position of the biopsy device 26 by flexing or bending a flexible section of the support device 16 for setting needle position of the biopsy device 26 ready for actuation; 
actuating the biopsy device 26 to acquire tissue sample (see at least abstract; figs. 1-2 & 9-10; col. 3, lines 50-62; col. 4, lines 20-24 & 33-37; col. 5, lines 4-17 & 35-67; col. 6, lines 1-16).
	Wardle discloses a method, as described above, that fails to explicitly teach a method comprising holder section with the second end comprising a tab wherein the tab is keyed to interlock with a mating section of the biopsy device.
	However, Kappel et al. teach that it is known to provide a method comprising holder section 62 comprising a tab wherein the tab is keyed to interlock with a mating section (i.e. groove) of the medical device 5 (see at least figs. 1A & 2; par 0035-0036 & 0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Wardle comprising holder section, as taught by Wardle, with the second end thereof comprising a tab wherein the tab is keyed to interlock with a mating section, as taught by Kappel et al., of the biopsy device as taught by Wardle since such a modification would amount to applying a known technique (i.e. as taught by Kappel et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as providing a locking mechanism that may prevent the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Wardle as modified by Kappel et al. discloses a method, as described above, that fails to explicitly teach a method comprising determining a needle position of the biopsy device via a detection method to verify proper needle position.
However, Miller et al. teach that it is known to provide a method comprising determining a needle position of the biopsy device 100 via a detection method to verify proper needle position (see at least par 0056-0058, 0076, 0135 & 0141).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention filed to provide the method of Wardle as modified by Kappel et al. comprising determining a needle position of the biopsy device via a detection method to verify proper needle position as taught by Miller et al. since such a modification would amount to applying a known technique (i.e. as taught by Miller et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as confirming the location of the biopsy device relative to the target site (see at least par 0134-0135 of Miller et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Wardle as modified by Miller et al. disclose a method, as described above, that fails to explicitly teach a method wherein the holder section is configured to engage the biopsy device via a snap fit. However, Kappel et al. teach that it is known to provide a method wherein the holder section 62 is configured to engage the medical device 5 via a snap fit (see at least figs. 1A & 2; par 0035-0036 & 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Wardle as modified by Miller et al. wherein the holder section is configured to engage the biopsy device, as taught by Wardle, via a snap fit as taught by Kappel et al. since such a modification would amount to applying a known technique (i.e. as taught by Kappel et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as providing a locking mechanism that may prevent the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Wardle as modified by Miller et al. discloses a method, as described above, that fails to explicitly teach a method wherein the holder section comprises first and second flexible arms that flex to allow for insertion of the biopsy device. However, Kappel et al. teach that it is known to provide a method wherein the holder section 62 comprises first and second flexible arms (62a, 62b) that flex to allow for insertion of the medical device 5 (see at least figs. 1A & 2; par 0035-0036 & 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Wardle wherein the holder section comprises first and second flexible arms that flex to allow for insertion, as taught by Kappel et al., of the biopsy device as taught by Kappel et al. since such a modification would amount to applying a known technique (i.e. as taught by Kappel et al.) to a known device (i.e. as taught by Wardle) ready for improvement to achieve a predictable result such as providing a locking mechanism that may prevent the unrestrained sliding of the medical device on the holder section--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant contends that the prior art fails to teach a tab wherein the tab is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device; however claim 1 pertains to a system claim and does not require a biopsy device of any kind; therefore, the prior art tab need only be capable of being used as claimed on a hypothetical biopsy device having an opening such that the tab is keyed fit within said opening and engage between ribs disposed on inner side walls of the hypothetical biopsy device following the technique of Kappel et al. Regarding claims 11 & 14, Applicant contends that the prior art fails to teach a tab wherein the tab is keyed to fit within an opening and engage between ribs disposed on inner side walls of the biopsy device. However, as explained in the 112(b) above, the method fails to require a biopsy device having an opening such that the tab is keyed fit within said opening and engage between ribs disposed on inner side walls of the hypothetical biopsy device following the technique of Kappel et al. The method fails to teach that the tab is used in the manner in which it is configured. Similar arguments apply to claim 14.
In view of the foregoing, the rejections over at least Wardle and Kappel et al. are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791